

Exhibit 10.17


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the
Commencement Date (defined below) by and between Ventrus BioSciences, Inc., a
Delaware corporation with principal executive offices at 99 Hudson Street, 5th
Floor, New York, NY 10013 (the “Company”), and Thomas Rowland residing at 2090
Avery Way, Castle Rock, Colorado 80109 (the “Executive”) and supersedes any
prior employment or consulting agreement between the parties.


1.         Employment.
 
(a) Services.  The Executive will be employed by the Company as its Chief
Business Officer. The Executive will report to the Chief Executive Officer and
shall perform such duties as are assigned to him (the “Services”). The Executive
agrees to perform such duties faithfully, to devote substantially all of his
working time, attention and energies to the business of the Company, and while
he remains employed and subject to the terms of this Agreement, not to engage in
any other business activity that is in conflict with his duties and obligations
to the Company.  
 
(b)Acceptance.  Executive hereby accepts such employment and agrees to render
the Services.
 
2.         Term. The Executive's employment under this Agreement (the "Initial
Term") shall be deemed to commence on September 1, 2011 (the “Commencement
Date”), and shall continue until December 31, 2013, unless sooner terminated
pursuant to Section 9 of this Agreement.  Notwithstanding anything to the
contrary contained herein, the provisions of this Agreement governing protection
of Confidential Information shall continue in effect as specified in Section 6
hereof and survive the expiration or termination hereof.  This Agreement may be
extended for additional one (1) year periods (each an “Additional Term” and,
together with the Initial Term, the “Term”) if the Company and the Executive
agree in writing on the terms of such renewal.
 
3.         Best Efforts; Place of Performance.
 
(a) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.
 
(b) The duties to be performed by the Executive hereunder shall be performed at
the principal executive offices of the Company during the Term.
 
4.         Compensation.  As full compensation for the performance by the
Executive of his duties under this Agreement, the Company shall pay the
Executive as follows:
  

 
 

--------------------------------------------------------------------------------

 
 
(a)  Base Salary.  Throughout the Term, the Company shall pay Executive an
annual salary (the “Base Salary”) equal to two hundred and fifty thousand
dollars ($250,000) per year. Payment shall be made in accordance with the
Company’s normal payroll practices.  The Base Salary will be reviewed by the
Chief Executive Officer and the Company’s Compensation Committee no less
frequently than annually, and may be increased (but not decreased).
  
(b)  Incentive Bonus.  The Executive will be eligible for an incentive bonus in
the discretion of the Compensation Committee of up to twenty percent (20%) of
the Base Salary per annum.
 
(c)  Withholding.  The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 5.
 
(d)  Expenses.  The Company shall provide Executive with a corporate credit card
for business use, and shall reimburse the Executive for all normal, usual and
necessary expenses incurred by the Executive in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
 
(e)  Other Benefits.  The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called "Fringe Benefits”) as the Company shall make available to
its senior executives from time to time.
 
(f)  Vacation.  The Executive shall, during the Term, be entitled to a vacation
of three (3) nonconsecutive weeks per annum, in addition to holidays observed by
the Company.  The Executive shall not be entitled to carry any vacation forward
to the next year of employment without the written consent of the Chief
Executive Officer and shall not receive any compensation for unused vacation
days.
 

 
 

--------------------------------------------------------------------------------

 
 
6.         Confidential Information and Inventions.
 
(a)           The Executive recognizes and acknowledges that in the course of
his duties he is likely to receive confidential or proprietary information owned
by the Company or third parties with whom the Company has an obligation of
confidentiality.  Accordingly, during and after the Term, the Executive agrees
to keep confidential and not disclose or make accessible to any other person or
use for any other purpose other than in connection with the fulfillment of his
duties under this Agreement, any Confidential and Proprietary Information (as
defined below) owned by, or received by or on behalf of, the
Company.  “Confidential and Proprietary Information” shall include, but shall
not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company or of any
affiliate or client of the Company.  The Executive expressly acknowledges the
trade secret status of the Confidential and Proprietary Information and that the
Confidential and Proprietary Information constitutes a protectable business
interest of the Company.  The Executive agrees: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) not to
take any Company Confidential and Proprietary Information (including but not
limited to writings, correspondence, notes, drafts, records, invoices, technical
and business policies, computer programs or disks) from the Company’s offices at
any time during his employment by the Company, except as required in the
execution of the Executive’s duties to the Company.  The Executive agrees to
return immediately all Company material and reproductions (including but not
limited, to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof in his
possession to the Company upon request,  upon termination of employment.
 
(b)           Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company.
 
(c)           The Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works (“Inventions”) initiated,
conceived or made by him, either alone or in conjunction with others, during the
Term shall be the sole property of the Company to the maximum extent permitted
by applicable law and, to the extent permitted by law, shall be “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.A.,
Section 101).  The Company shall be the sole owner of all patents, copyrights,
trade secret rights, and other intellectual property or other rights in
connection therewith.  The Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions; provided,
however, that the Board may in its sole discretion agree to waive the Company’s
rights pursuant to this Section 6(c) with respect to any Invention that is not
directly or indirectly related to the Company’s business.  The Executive further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:
 
(i)          to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and


(ii)          to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.
 

 
 

--------------------------------------------------------------------------------

 

(d)           The Executive acknowledges that, while performing the services
under this Agreement the Executive may locate, identify and/or evaluate patented
or patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company (the “Third Party Inventions”).  The
Executive understands, acknowledges and agrees that all rights to, interests in
or opportunities regarding, all Third-Party Inventions identified by the Company
or either of the foregoing persons’ officers, directors, employees (including
the Executive), agents or consultants during the Employment Term shall be and
remain the sole and exclusive property of the Company or such affiliate and the
Executive shall have no rights whatsoever to such Third-Party Inventions and
will not pursue for himself or for others any transaction relating to the
Third-Party Inventions which is not on behalf of the Company.
 
(e)           The provisions of this Section 6 shall survive any termination of
this Agreement.
 
7.         Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a)           The Executive understands and recognizes that his services to the
Company are special and unique and that in the course of performing such
services the Executive will have access to and knowledge of Confidential and
Proprietary Information (as defined in Section 6). As a result of such access,
the Executive agrees that during the Term and for a period of 6 months
thereafter (the “Restricted Period”), he shall not in any manner, directly or
indirectly, on behalf of himself or any person, firm, partnership, joint
venture, corporation or other business entity (“Person”), enter into or engage
in any business that is directly competitive with the Business of the Company,
either as an individual for his own account, or as a partner, joint venturer,
owner, executive, employee, independent contractor, principal, agent,
consultant, salesperson, officer, director or shareholder of a Person in a
business competitive with the Company within the geographic area of the
Company’s Business (each, a “Restricted Activity”), which is deemed by the
parties hereto to be in the United States and European Union; provided however
that if the Executive’s employment hereunder is terminated by the Executive
without Good Reason (defined below), the Restricted Period shall be extended by
an additional 6 months. The Executive acknowledges that, due to the unique
nature of the Company’s business, the loss of any of its clients or business
flow or the improper use of its Confidential and Proprietary Information could
create significant instability and cause substantial damage to the Company and
therefore the Company has a strong legitimate business interest in protecting
the continuity of its business interests and the restriction herein agreed to by
the Executive narrowly and fairly serves such an important and critical business
interest of the Company.  For purposes of this Agreement, the “Business” of the
Company and its affiliates shall mean the following:  the development of novel
prescription drugs for the specific disease treatment of hemorrhoids, anal
fissures, and fecal incontinence.  Notwithstanding the foregoing, nothing
contained in this Section 7(a) shall be deemed to prohibit the Executive from
(i) acquiring or holding, solely for investment, publicly traded securities of
any corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than five percent (5%) of any class or series of outstanding
securities of such corporation, or (ii) engaging in a Restricted Activity for or
with respect to any subsidiary, division or affiliate or unit (each, a “Unit”)
of a Person if that Unit is not engaged in business which is directly
competitive with the Business of the Company, irrespective of whether some other
Unit of such Person engages in such competition (as long as the Executive does
not engage in a Restricted Activity for such other Unit).
 

 
 

--------------------------------------------------------------------------------

 
 
(b)           During the Restricted Period, the Executive shall not, directly or
indirectly, without the prior written consent of the Company:
 
(i)           solicit or induce any employee of the Company to leave the employ
of the Company or any such affiliate; or hire for any purpose any employee of
the Company or any affiliate, or any employee who has left the employment of the
Company or any affiliate, within one year of the termination of such employee’s
employment with the Company or any such affiliate or at any time if to hire such
person would be in violation of such employee’s non-competition agreement with
the Company or any such affiliate; or
 
(ii)           solicit or accept employment or be retained by any Person who, at
any time during the term of this Agreement, was an agent, client or customer of
the Company or any of its affiliates where Executive’s position will be
competitive with or adverse to the business of the Company or any such affiliate
or solicit or accept the business of any client or customer of the Company with
respect to products, services or investments competitive with those provided by
the Company.


(c)           The Company and the Executive each agree that both during the Term
and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party,
including but not limited to, any officer, director, employee or shareholder of
the Company.
 
(d)           In the event that the Executive breaches any provisions of Section
6 or this Section 7 or there is a threatened breach, then, in addition to any
other rights which the Company may have, the Company shall (i) be entitled,
without the posting of bond or other security, to seek injunctive relief to
enforce the restrictions contained in such Sections and (ii) have the right to
require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments and other benefits
(collectively “Benefits”) derived or received by the Executive as a result of
any transaction constituting a breach of any of the provisions of Sections 6 or
7.
 
(e)            Each of the rights and remedies enumerated in Section 7(d) shall
be independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity.  The
Employee hereby acknowledges and agrees that the covenant against competition
provided for pursuant to Section 7(a) is reasonable with respect to it duration,
geographic area and scope. If, at the time of enforcement of this Section 7, a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Parties hereto agree that the maximum duration,
scope or geographic area legally permissible under such circumstances will be
substituted for the duration, scope or area state herein. If any of the
covenants contained in this Section 7, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions. No such
holding of invalidity or unenforceability in one jurisdiction shall bar or in
any way affect the Company’s right to the relief provided in this Section 7 or
otherwise in the courts of any other state or jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.
 

 
 

--------------------------------------------------------------------------------

 
 
(f)            In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 6 or this Section 7, the Executive shall not
urge as a defense that there is an adequate remedy at law nor shall the Company
be prevented from seeking any other remedies which may be available.  The
Executive agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 6 or this Section 7 that the covenants contained in
such Sections limit his ability to earn a living.
 
(g)           The provisions of this Section 7 shall survive any termination of
this Agreement.


8.        Representations and Warranties.
 
(a)           The Executive hereby represents and warrants to the Company as
follows:
 
(i)          Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.
 
(ii)          The Executive has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligation
of the Executive enforceable against him in accordance with its terms.  No
approvals or consents of any persons or entities are required for the Executive
to execute and deliver this Agreement or perform his duties and other
obligations hereunder.
 
(b)           The Company hereby represents and warrants to the Executive that
this Agreement, the employment of the Executive hereunder and the grant of the
Options have been duly authorized by and on behalf of the Company, including,
without limitation, by all required action by the Board.
 
9.         Termination.  The Executive’s employment hereunder shall be
terminated upon the Executive’s death and may be otherwise terminated as
follows:
 
(a)           The Executive’s employment hereunder may be terminated by the
Company for Cause.  Any of the following actions by the Executive shall
constitute “Cause”:
 
(i)          The willful failure, disregard or continuing refusal by the
Executive to perform his duties hereunder;

 
 

--------------------------------------------------------------------------------

 
 

(ii)         Any act of willful or intentional misconduct, or a grossly
negligent act by the Executive having the effect of injuring, in a material way
(as determined in good-faith by the Company), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;
 
(iii)        Willful misconduct by the Executive in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from Chief Executive
Officer or from the Board;
 
(iv)        The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);
 
(v)         The determination by the Company, based upon clear and convincing
evidence, after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination), unless the Executive’s
actions were specifically directed by the Board;
 
(vi)         Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);
 
(vii)        Breach by the Executive of any of the provisions of Sections 6, 7
or 8 of this Agreement; and


(viii)       Breach by the Executive of any provision of this Agreement other
than those contained in Sections 6, 7 or 8 which is not cured by the Executive
within thirty (30) business days after notice thereof is given to the Executive
by the Company.
 
(b)           The Executive’s employment hereunder may be terminated by the
Board due to the Executive’s Disability.  For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Board has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician mutually selected by the Company and the
Executive, or the Executive’s legal representatives in the event he is unable to
make such selection due to mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for 120 or more consecutive days, or more than 180 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury.  For purposes of this Section 9(b), the Executive agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician mutually selected by the Company and the Executive, and
paid for by the Company.  The Company shall provide salary continuation (through
insurance or otherwise) at the rate of 100% of salary and continuation of Fringe
Benefits set forth in this Agreement during the first six months Executive is
unable to perform his duties by reason of disability.  The Company shall
reimburse Executive for his actual cost of maintaining a supplementary long-term
disability insurance policy during the Term up to a maximum reimbursement of
$10,000 per year.
 

 
 

--------------------------------------------------------------------------------

 
 
(c)           The Executive’s employment hereunder may be terminated by the
Company (or its successor) by written notice to the Executive upon the
occurrence of a Change of Control.  For purposes of this Agreement, “Change of
Control” means (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
other than a merger (1) effected exclusively for the purpose of changing the
domicile of the Company or (2) effected for the purpose of obtaining a public
listing and/or publicly traded securities.
 
(d)           The Executive’s employment hereunder may be terminated by the
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any of the following: (i) any material reduction by the Corporation of the
Executive's duties, responsibilities, or authority which causes his position
with the Company to become of less responsibility or authority than his position
as of immediately following the Effective Date; (ii) any reduction by the
Corporation of the Executive's compensation or benefits payable hereunder (it
being understood that a reduction of benefits applicable to all employees of the
Corporation, including the Executive, shall not be deemed a reduction of the
Executive's compensation package for purposes of this definition); (iii) a
material breach by the Company of Section 7(c) or 8(b) of this Agreement which
is not cured by the Company within 30 days after written notice thereof is given
to the Company by the Executive, or (iv) a change in the lines of reporting such
that the Executive no longer reports directly to the Chief Executive Officer.
 
(e)           The Executive’s employment may be terminated by the Company
without Cause by delivery of written notice to the Executive effective the date
of delivery of such notice.
 
(f)           The Executive’s employment may be terminated by the Executive in
the absence of Good Reason by delivery of written notice to the Company
effective fifteen (15) days after the date of delivery of such notice.
 
10.       Compensation upon Termination.
  
(a)           If the Executive’s employment is terminated as a result of his
death or Disability or upon a Change of Control, the Company shall pay to the
Executive or to the Executive’s estate, as applicable, his Base Salary for a
period of six (6) months following the date of termination and any accrued but
unpaid Bonus and expense reimbursement amounts through the date of his Death or
Disability.  All Stock Options that are scheduled to vest on the next succeeding
anniversary of the Commencement Date shall be accelerated and deemed to have
vested as of the termination date.  All Stock Options that have not vested (or
been deemed pursuant to the immediately preceding sentence to have vested) as of
the date of termination shall be forfeited to the Company as of such
date.  Stock Options that have vested as of the Executive’s termination shall
remain exercisable for 360 days following such termination. 

 
 

--------------------------------------------------------------------------------

 
 
(b)           If the Executive’s employment is terminated either (i) by the
Company for Cause, or (ii) by the Executive in the absence of Good Reason, then
the Company shall promptly pay to the Executive his Base Salary through the date
of his termination and any expense reimbursement amounts owed through the date
of termination.  The Executive shall have no further entitlement to any other
compensation or benefits from the Company.  All Stock Options that have not
vested as of the date of termination shall be forfeited to the Company as of
such date.  Stock Options that have vested as of the Executive’s termination
shall remain exercisable for 90 days following such termination.
  
(c)           If the Executive’s employment is terminated by the Company other
than as a result of the Executive’s death or Disability and other than for
reasons specified in Section 10(b) then the Company shall (i) continue to pay to
the Executive his Base Salary and all Fringe Benefits for a period of six (6)
months following such termination, (ii) pay any expense reimbursement amounts
owed through the date of termination, (iii) pay any accrued but unpaid Bonus and
(iv) all Stock Options that are scheduled to vest during the Term shall be
accelerated and deemed to have vested as of the termination date.  Any Stock
Options that have vested as of the date of the Executive’s termination shall
remain exercisable for a period of 360 days.
 
(d)           This Section 10 sets forth the only obligations of the Company
with respect to the termination of the Executive’s employment with the Company,
and the Executive acknowledges that, upon the termination of his employment, he
shall not be entitled to any payments or benefits which are not explicitly
provided in Section 10.
 
(e)           The provisions of this Section 10 shall survive any termination of
this Agreement.
 
11.       Miscellaneous.
 
(a)           This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.
 
(b)           In the event of any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 6 or 7 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts.  The parties hereby submit to the exclusive jurisdiction of the Courts
of the County of New York, or the United States District Court for the Southern
District of New York, and agree that service of process in such court
proceedings shall be satisfactorily made upon each other if sent by registered
mail addressed to the recipient at the address referred to in Section 11(g)
below.
 
(c)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns.
  

 
 

--------------------------------------------------------------------------------

 
  
(d)           This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.
 
(e)           This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.
 
(f)            The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.
 
(g)           All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails.  Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 11 (g).
 
(h)           This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
(i)             As used in this Agreement, “affiliate” of a specified person or
entity shall mean and include any person or entity controlling, controlled by or
under common control with the specified person or entity.
 
(j)             The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
(k)            This Agreement may be executed in any number of counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank – Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Commencement Date by proper person thereunto duly
authorized.



 
VENTRUS BIOSCIENCES, INC.
     
By:    
/s/ Russell H. Ellison
 
Name: Russell H. Ellison, MD
 
Title: Chief Executive Officer
     
/s/ Thomas Rowland
 
Thomas Rowland

 

 
 

--------------------------------------------------------------------------------

 